755 So. 2d 816 (2000)
Dexter D. WOULLARD, Petitioner,
v.
K. BISHOP, Sgt. Gillard, C.W. Kirkland, et al., Respondents.
No. 1D99-3190.
District Court of Appeal of Florida, First District.
April 25, 2000.
*817 Dexter W. Woullard, pro se.
Robert A. Butterworth, Attorney General, and Anthony W. Garcia, Assistant Attorney General, Tallahassee, for Respondents.
PER CURIAM.
The petitioner seeks a writ of certiorari to review a trial court order by which his petition for a writ of mandamus was dismissed for his failure to comply with the indigency requirements of section 57.085(7), Florida Statutes. We grant the writ and quash the trial court's order because the trial court did not afford the petitioner a reasonable opportunity to comply with section 57.085 before dismissing his petition. See Gonzalez v. Moore, 743 So. 2d 158 (Fla. 1st DCA 1999); Masiello v. Moore, 739 So. 2d 1196 (Fla. 1st DCA 1999); compare Jackson v. Department of Corrections, 24 Fla. L. Weekly S549 (Fla. Nov. 18, 1999) (dismissing petition because petitioner did not comply with section 57.085(7) requirements after having been given more than one chance to do so).
The order of dismissal is accordingly quashed.
JOANOS, ALLEN and KAHN, JJ., CONCUR.